PER CURIAM.
We review an appeal from an order denying a motion for relief from judgment and to set aside judgment pursuant to Fla.R.Civ.P. 1.540. We affirm the trial court’s denial of appellant’s motion except as to one issue. In the order denying relief, the trial court held that appellant failed to establish by clear and convincing evidence that appellee’s financial affidavit filed in the 1991 dissolution proceeding was fraudulent. The burden for establishing fraud is the lesser standard of the preponderance or greater weight of the evidence. Wieczoreck v. H & H Builders, 475 So.2d 227, 228 (Fla.1985). We express no opinion on whether appellant carried this burden, and we remand for the trial court’s redetermination based upon application of the appropriate legal standard.
We certify conflict regarding our determination of the burden of proof with Santiesteban v. Santiesteban, 579 So.2d 891 (Fla. 3d DCA 1991).
AFFIRMED in part and REVERSED in part.
ERVIN, MINER and BENTON, JJ., concur.